Citation Nr: 1403197	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in January 2011, and a transcript of that hearing is of record.  In November 2012, the Veteran was notified that the VLJ who took testimony at the January 2011 hearing was no longer employed by the Board, and that he had the option to testify at a hearing before another VLJ.  The Veteran responded in December 2012 that he did not wish to participate in a new hearing before another VLJ.  

This matter was most recently before the Board in May 2013.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with the Board's remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence is against a finding that the Veteran's acquired psychiatric condition had its onset in, or is otherwise related to his military service.  



CONCLUSION OF LAW

The Veteran's acquired psychiatric condition was neither incurred in nor aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2013).  Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction, of any information and any evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified by a March 2006 letter of how VA determines disability ratings and effective dates if service connection is awarded.  An April 2006 letter notified him of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  All notice elements were addressed prior to the initial adjudication in the August 2007 rating decision.  Nothing more is required.  The June 2011 letter and the portion of the August 2012 supplemental statement of the case addressing some of the notice elements exceeded what is required.  Even if a defect with respect to notice content or timing existed, any defect is harmless because the Veteran has had a meaningful opportunity to participate in the processing of this appeal.  The essential fairness of adjudication has not been impacted.
VA is required to aid the claimant in the procurement of service medical records and other medical treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2013).

The Veteran has not identified any records, examination, or other development necessary for a fair adjudication of the claim that has not been obtained or sought.  The record also does not indicate any further development is needed.  Service medical records and VA treatment records have been obtained.  Pursuant to the Board's August 2011 remand, VA obtained a negative response for records from the Social Security Administration.  He was advised of that and submitted a few records on his own behalf.  No further mention of those records shall be made, as they do not concern his acquired psychiatric condition and also appear to show his disability benefits were converted to retirement benefits.  No private treatment records have been obtained by VA.  Furthermore, no private facility has been identified by the Veteran as providing pertinent treatment.  He also did not submit any pertinent private treatment records on his own behalf.  

The Veteran was provided with VA examinations addressing his acquired psychiatric conditions in December 2011 (with an addendum opinion in April 2012), and February 2013 (with an addendum opinion in November 2013).  As is discussed in further detail below, the December 2011 examination report (as supplemented in April 2012) is inadequate.  The Board finds, however, that the February 2013 examiner, as supplemented in November 2013, reviewed the Veteran's claim file and past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided a diagnosis and opinion consistent with the remainder of the evidence of record.  This VA examination report is therefore adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that VA's duties to notify and to assist both have been satisfied and that no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review therefore may proceed without prejudice.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran essentially contends that he suffers from an acquired psychiatric condition as a direct result of military service.  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding the first Hickson element, medical evidence of a current disability, the Veteran has been diagnosed with generalized anxiety disorder and depressive disorder not otherwise specified.  The first Hickson element is therefore met.  

Regarding the second Hickson element, in-service disease or injury, the Veteran's service treatment records contain no complaints of, treatment for, or diagnosis with an acquired psychiatric condition.  The Veteran has indicated that he experienced a variety of in-service incidents.  For example, at his November 2009 hearing before a Decision Review Officer, the Veteran stated that serving on "horrific" guard duty and physically relocating while serving in a mobile reconnaissance squadron caused his psychiatric problems.  In his January 2011 testimony before a Veterans Law Judge, the Veteran stated that he first experienced an anxiety attack while running through a tear gas chamber in service.  While the Board finds no notation of these claimed incidents in the Veteran's personnel records or service treatment records, the Board acknowledges that the Veteran is competent to attest to his in-service experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Affording the Veteran with the benefit of the doubt, the Board accepts the Veteran's testimony that he experienced these events in service, and thus an in-service event is shown.

Regarding the third Hickson element, competent evidence of nexus, in April 2012, a VA physician opined that the Veteran's acquired psychiatric condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for this opinion, the examiner noted that the Veteran reported that he was first diagnosed with an acquired psychiatric condition "about 20 years ago," or in approximately 1992.  The examiner noted that the Veteran was discharged from service some 30 years before 1992, and the examiner opined that it was less likely that the Veteran's service in the military could have contributed to a condition that arose 30 years after his discharge.  

In January 2013, the Board found this examination to be inadequate because the April 2012 physician had not himself examined the Veteran.  Instead, the physician reviewed the claims file, including a December 2011 VA examination report.  The April 2012 physician noted incorrectly that the Veteran had reported an onset of his symptoms some 20 years prior, but instead, the Veteran reported at the December 2011 examination that his psychiatric symptoms had an onset immediately following active duty service, with medication treatment beginning 20 years prior.

Accordingly, the Veteran underwent an additional VA examination in February 2013.  The examiner found that the Veteran's acquired psychiatric condition was less likely incurred in or caused by the Veteran's military service.  As a rationale for this opinion, the examiner noted that the Veteran had provided conflicting dates to examiners as to the date of onset of his mental health condition.  The Veteran reported to the examiner that he had an onset of symptoms in the 1970s, but the examiner noted that the Veteran had reported previously that the Veteran had an onset of symptoms as early as 1958.  The examiner noted that the lack of consistency in the Veteran's recounted history. 

In a November 2013 addendum opinion, the examiner opined that the Veteran's acquired psychiatric condition was less likely incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for this opinion, the examiner noted that the Veteran had provided conflicting dates of onset for his acquired psychiatric condition.  

In March 2013, the Veteran's VA primary care physician opined that it was more likely than not that the Veteran's acquired psychiatric conditions started in the service.  The physician provided no rationale for this opinion.  

The Board finds that the most probative evidence - the February 2013 VA examination report with November 2013 addendum - concludes that the Veteran's psychiatric disorder did not have its onset in service.  Hence, service connection for a psychiatric disorder is not warranted.  Notably, the Board observes that this opinion was based on a full clinical evaluation and a review of the Veteran's file.  See Winsett, supra.  Additionally, the clinician provided a rationale for the opinion provided.  See Bloom, supra; Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

The Board has accorded little probative weight on the March 2013 opinion of the Veteran's treating physician because the statement did not provide any medical basis for the opinion, or any supporting clinical records.  See Winsett, supra.  The Court has made it clear that medical possibilities and unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Finally, the Board observes that the record does not show that Veteran was diagnosed with a psychosis within one year of his discharge from military service; and he has not been diagnosed with PTSD based on a verified stressor.  Hence, the Board concludes that service connection for a psychosis and/or PTSD is also not warranted.  See 38 C.F.R. §§ 3.304(f), 3.309(a).  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced depressive or other psychiatric symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disorder or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a psychiatric disability, in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that require specialized training and testing for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran may assert continued depressive symptoms since his discharge from service, he did not report any such difficulties upon separation examination in 1958 (in fact, he denied frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort), and he did not seek professional help for his reported symptoms until more than 30 years after discharge from military service.  Accordingly, based on the foregoing, which shows inconsistency, interest and bias in the present contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had depressive or psychiatric symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of a veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's acquired psychiatric condition is not related to his military service.  The benefit sought on appeal is accordingly denied. 



ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


